Citation Nr: 1003045	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
above-referenced claim.  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing, which was 
held at the RO.  A transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran essentially claims that he has diabetes mellitus 
that is related to his period of active service.  The 
Veteran's service treatment records show that he was treated 
for urinary condition.  Service treatment records dated 
throughout 1998 show that he was diagnosed with hematuria.  
An August 1998 Report of Medical Board shows that he was 
noted to have frequency of urination.  An August 1998 
laboratory report shows that an urinalysis was negative for 
malignancy.  A December 1998 separation physical report also 
documents his report of hematuria and urinary frequency; he 
was noted to have a diagnosis of microscopic hematuria with 
no radiological source.  

The medical evidence reveals that the Veteran was diagnosed 
with diabetes mellitus in 2001.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
diabetes mellitus.  The Board notes that assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the 
medical evidence showing in-service diagnosis of hematuria 
and the Veteran's current diabetes mellitus diagnosis, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his diabetes mellitus to determine whether his condition 
is related to his military service.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of the 
diabetes mellitus.  The entire claims file 
and a copy of this Remand must be reviewed 
by the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
any diabetes mellitus diagnosis is related 
to the Veteran's period of military 
service.  In doing so, the examiner should 
acknowledge the documented in-service 
diagnosis of hematuria and reports of 
urinary frequency.

 A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.  

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


